Exhibit Section 906 Certification The following statement is provided by the undersigned to accompany the Form 10-K of the MLM Index™ Fund pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350). The undersigned certifies that the foregoing Report on Form 10-K fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m) and that the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the MLM Index™ Fund. Date: April 25, 2008 By: /s/ James A. Mehling Vice President and Chief Operating Officer Mount Lucas Management Corporation, Manager of the MLM Index™ Fund
